Citation Nr: 1720299	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  06-17 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	American Legion 


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  This matter comes before the Board of Veteran Appeals (Board) on appeal of an August 2003 and a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This matter was previously before the Board in April 2011, April 2014, January 2015, May 2015, and April 2016.  The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to August 30, 2002 the Veteran's PFB has involved constant exudation or itching, extensive lesions, or marked disfigurement.

2.  From August 30, 2002 the Veteran's PFB is not shown to have involved more than 40 percent of the entire body or more than 40 percent of exposed areas; required constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 30 percent for the skin disorder prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 7806 (effective prior to August 30, 2002).

2.  The criteria for a rating in excess of 30 percent for PFB are not warranted.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes (Codes) 7800-06 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Disability Ratings

Ratings for service connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Pseudo Folliculitis Barbae (PFB)

PFB does not have a designated diagnostic code, and is rated by analogy under Codes 7800 (as scars or disfigurement of the head, face, or neck) and 7806 (as dermatitis or eczema).  See 38 C.F.R. § 4.20 (providing that unlisted conditions are to be rated under an analogous disease or injury).  The Board notes that Codes 7801 through 7804 also address scarring. However, Codes 7801 and 7802 specifically apply to scars not of the head, face, or neck, and Code 7804 specifically applies to unstable or painful scars.  See 38 C.F.R. § 4.118, Codes 7801-04.  As the Veteran's PFB does not result in the requisite pathology under those Codes, they do not apply.

The Board notes that criteria for rating disabilities of the skin have been revised during the course of the Veteran's claim and appeal.  The criteria for rating skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, and the VA revised the criteria for rating skin disorders on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The changes in 2008 do not directly address eczema/dermatitis other than in the sense that in the event that the predominant disability was scars, the criteria for scars were changed.  In this case, the predominant disability is not scars; so the applicable criteria remain unchanged.  PFB can also be rated as dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under 38 C.F.R. § 4.118, DC 7806, a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than a topical therapy is required during the past 12-month period. 

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Factual History

In a 1967 Service Medical Records the Veteran's fitness for duty was reviewed by a medical board because he was not able to shave because of his PFB.  

In a 1968 separation examination the Veteran's PFB was documented. 

In 1970 a medical officer stated that there was no treatment for the Veteran's PFB.

A July 1971 VA Examination showed that the Veteran had a few hypertrophic scars follicular in location in the submental area.  The examiner diagnosed the Veteran with PFB of the bearded area.

In a March 1976 VA Examination, the examiner noted the Veteran had a few scattered follicular hyperkeratotic papules and confirmed the diagnosis of PFB.

In a June 1977 report from Dr. Black, the Veteran prescribed AlphaKen Soap Buf Puf and Tretinoin cream was recommended.  Tretinoin cream works by lightening the skin (see http://www.mayoclinic.org/drugs-supplements/tretinoin-topical-route/description/DRG-20066521).  The Veteran was seen again in June and improvement was noted.

In an April 2004 VA Examination the examiner reported pen follicular hyperpigmentation and minute papules of the face neck areas.  The examiner further noted that there were no inflammatory papules and approximately 4% of surface area was involved. 

In a March 2006 VA examination the examiner noted that the Veteran had a facial rash which began in 1962, and the condition was chronic and progressive.  The Veteran reported that his face was irritated and itchy.  The examiner noted that the Veteran had been treated with hydrocortisone cream for over 12 months prior.  The examiner also noted that the Veteran had hyperpigmentation, few papules, and mild erythema of the face; he also confirmed the diagnosis of PFB of the face. 

In a September 2006 VA examination, the Veteran reported that he was told to shave his face while he was stationed in San Diego, California and at the time his face was irritated and he developed bumps after shaving.  He also reported that the condition continued until 1968 while on active duty and he treated the condition with topical creams and said he was told that he should not be shaving as this was exacerbating the condition.  The Veteran stated that his condition affected his ability to wear gas masks and certain jobs he was not allowed to do because of his facial hair.  The examiner also indicated that the Veteran was limited to duties that he could perform in the military because he had to let his beard grow out.  The Veteran reported having electrolysis but with "no good results."

In an October 2006 primary care note, the physician noted that the Veteran had rashes over his beard area. 

In a November 2006 dermatology note, the veteran reported his long history of PFB.  He stated that his only treatment is by letting his facial hair grow longer which helps but he also stated that he get some pustules or papules.  The Veteran complained of hyperpigmentation on his face in the beard area.  The physician noted the beard area had short stubble and an occasional follicular papule/pustule.  The examiner also noted post inflammatory hyperpigmentation.  The physician directed the Veteran to continue to let his beard grow out longer and to use Tretinoin cream every night for the PFB.  No further treatment or complaints for this condition were shown.

In a July 2010 hearing transcript the Veteran testified that his symptoms included "sometimes bumps and [f]luid comes out of my chin area...When I don't use the medication regular[ly], [it] irritates very bad."  He also testified about having infections under the skin, hyper-pigmentation and that his symptoms were chronic and continuous. 

In an October 2011 VA examination the examiner reported that the Veteran had used cream to treat his condition daily within the past year.  Upon physical examination the examiner noted hyperpigmentation patches over the Veteran's cheeks and beard area with a few scattered follicular papules.  

In an April 2012 VA examination, the Veteran reported using an over-the-counter cream to sooth his skin after shaving and using clippers to shave his face.  The examiner noted that the Veteran had hyper pigmented papules on his beard area which affected over 5 percent of his body surface area (BSA). 

In a February 2014 primary care note, the physician noted that the Veteran's face was getting darker and that the Veteran had been using Flagyl cream.

In a March 2014 dermatology consult noted that the Veteran had hyperpigmentation of the face.

In a May 2014 VA examination, the examiner noted that the Veteran had been treating his condition using Tretinoin but not corticosteroids for 6 weeks or more, not constantly in the prior 12 months.  The examiner indicated that the Veteran's condition did not impact his functioning. 

In a July 2015 VA examination, the Veteran reported using hydrocortisone ointment for 6 week or more, but not constantly in the 12 months prior.  The examiner noted that the Veteran's "pseudo folliculitis affects approximately 2% of his BSA (face), but it is well controlled with a shaving profile and topical 1% hydrocortisone ointment.  The skin disorder is largely inactive.  He has not required any systemic therapy for this disorder.  There are no visible scars from this condition."

In a November 2015 addendum, the examiner clarified that the Veteran's total BSA affected was 2 percent, and that only the Veteran's face (an exposed site) was affected.  The examiner also noted that the Veteran had no lesions on his body.

A September 2016 VA examination revealed that the Veterans PFB affected less than 5 percent of his body and less than 40 percent of his neck and face.  The examiner also noted that the Veteran had itching and tenderness during eruptions.  The examiner noted that the Veteran had no systemic treatment and used Tretinoin cream constantly.  The examiner also reported that the Veteran had a few follicular papules consistent with scarring.  The Veteran reported that his PFB effected his employment in positions that required him to shave.

In a December 2016 addendum the examiner noted that the Veteran's PFB affected greater than 5 percent of his BSA and greater than 40 percent of his face and neck.  The Veteran also reported limitation of employability due to the fact that many jobs in his field of law enforcement require clean shaven skin. The Veteran's condition does not allow him to be clean shaven.  In addition, the facial hair has prohibited the Veteran from properly training for some aspects of job including "fire training" and other chemical trainings that would require properly fitting gas mask.  The examiner also noted that the Veteran had no "crusting, repugnancy or exfoliation at this time. There is no tissue loss, asymmetry or disfigurement. Veteran does have itching and tenderness when eruption is flared."

Analysis

Prior to August 30, 2002, an evaluation of 30 percent is granted under the previous rule for constant exudation or itching, extensive lesions, or marked disfigurement.  A higher evaluation of 50 percent is not warranted unless evidence demonstrates ulceration, extensive exfoliation, or crusting with systemic or nervous manifestations, or an exceptionally repugnant condition.  There is no evidence of record that shows that the Veteran had these symptoms.  Therefore, the Veteran's disability is granted 30 percent disabling. 

Effective from August 30, 2002 an evaluation of 30 percent is warranted because the evidence of record reflects that the Veteran's PFB involved 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

In an April 2004 VA Examination the examiner reported that approximately 4 percent of surface area was affected by the Veteran's PFB.  In the March 2006 VA examination the examiner noted that the Veteran had been treated with hydrocortisone cream for over 12 months prior but the examiner did not specify whether the treatment was constant or near constant.  The examiner also noted that the Veteran's facial rash was progressive.  

In a November 2006 dermatology note the physician treated the Veteran's PFB with Tretinoin cream to be used every night for the pseudo folliculitis and a solution each morning for the hyperpigmentation.  (Tretinoin cream is used to treat dark spots and works by lightening the skin and is not a corticosteroid see www.mayoclinic.org)  

In a July 2010 hearing transcript the Veteran testified that his symptoms include "sometimes bumps.  Fluid comes out of my chin area and when I don't use the medication regularly."  

In an October 2011 VA examination, the Veteran reported that he had used an over the counter cream to treat his condition daily within the past year.  In the April 2012 VA examination, the Veteran reported using an over the counter cream but he could not remember which one.  

In a May 2014 VA examination, the examiner noted that the Veteran had been treating his condition using Tretinoin for 6 weeks or more, but not constantly in the prior 12 months.  
In a July 2015 VA examination, the Veteran reported using hydrocortisone ointment to treat his condition.  The examiner reported that the Veteran had treated his condition with hydrocortisone ointment for 6 week or more, not constantly in the 12 months prior.  

An examination was performed in September 2016 and an addendum opinion was written in December 2016; satisfy the remand directives and address a retrospective analysis of the Veteran's PFB.  In the September 2016 VA examination the Veteran reported using Tretinoin 0.05% cream constantly or near-constantly, as discussed above Tretinoin cream is not a systemic therapy such as corticosteroids.  The examiner noted that the Veteran's PFB involved less than 5 percent of the entire body (BSA) and less than 40 percent of exposed areas affected of the Veteran's face and neck.  Thus the Veteran's symptoms are properly contemplated by the 30 percent rating criteria. 

The Veteran has primarily used Tretinoin to treat his symptoms and Tretinoin is not a corticosteroid or an immunosuppressive drug.  While the Veteran has used hydrocortisone, which is a corticosteroid treatment, in the past he has not used in constantly or near constantly.  Furthermore, throughout the appeal period the Veteran's PFB has not affected more than 40 percent of exposed areas or 40 percent of his BSA.  Therefore, a higher evaluation of 60 percent is not warranted.


ORDER

Entitlement to a rating for PFB in excess of 30 percent prior to August 30, 2002 is denied.


Entitlement to a rating for PFB in excess of 30 percent after August 30, 2002 is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


